Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.
The amendment filed with the RCE submission of March 2, 2021 has been received and entered. With the amendment to the claims, claims 13-16 are canceled, and claims 1-12 are pending for examination.
 
Election/Restrictions
Non-elected claims 13-16 have been canceled by the amendment of March 2, 2021. 

Applicant’s election without traverse of the species of SET A of H2O2/O2, and  the species of SET B of PdCl42- in the reply filed on October 21, 2019 is acknowledged.

Drawings
The replacement drawings were received on June 15, 2020.  These drawings are approved.

Specification
The substitute specification filed June 20, 2018 is approved.

The objection to the disclosure because at page 17, line 14 of the substitute specification, “4a” should be changed to “4A” to correspond to the format now used for the drawings is withdrawn due to the amendment of March 2, 2021 making this change.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1 now has adjustment of the pH of the plating solution is used to adjust the redox potential of the plating solution “to a value up to about 60 mV higher than an onset potential of overpotential deposition”.  However, this claimed feature is not supported in the disclosure as filed.  The disclosure as filed makes no mention of providing plating to a value up to about 60 mV higher than an onset potential of overpotential deposition.  The substitute specification at page 5, lines 1-7, discusses that the potential of the plating solution can be set to a value “slightly higher than the onset of overpotential deposition”.  This (1) does not define “slightly” and (2) only refers to values above the onset of overpotential deposition.  The claim as now worded gives a specific value of “about 60 mV” and a “value up to about 60 mV higher” would allow any number below this, including lower than the onset potential of overpotential deposition.  Applicant argues that this value can be derived from the examples in the specification, referring to figures 1 and 3 and Examples 1, 2 and the Reference Examples.  However, These refer to (1) a specific palladium deposition on Pt, not the broad possible ranges of materials that can be used in the claims.  (2) As well, the Example 2 specifically describes a redox potential of 0.83 V giving underpotential deposition and overpotential deposition occurring below 0.8 V.  Furthermore, Figure 3 is apparently showing potential/voltage relationship at different pH and applicant also says that in Example 2 deposition is carried out a pH 0, 1 and 2 at 0.83, 0.78 and 0.74 V.  It is not clear why any of this would support a value up to about 60 mV greater than onset potential of overpotential deposition.  Even if the onset potential is 0.8 V at all of these pHs, one value 0.83 V is 0.03 V above the onset potential and the other two are below the onset 
The other dependent claims do cure the defects of claim 1 and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, et al “Novel plating solution for electroless deposition of gold film onto glass surface” (hereinafter Hu article) in view of Panda, et al “Synthesis of Au Nanoparticles at “all” pH by H2O2 Reduction of HAuCl4” (hereinafter Panda article) and the admitted state of the prior art (hereinafter APA).
Claim 1: Hu article describes a method of electroless deposition of a layer deposit onto a substrate from a plating solution (abstract, page 2924), where the metal deposit is formed onto the substrate that is immersed in the plating solution (page 2924, 2925, figure 3a, 3b). Hu article further describes that the plating solution is provided as using a solution containing HAuCl4 (which provides depositing metal precursor) and H2O2 in aqueous solution (page 2924), and where the deposition process would be controlled by means the redox pair provided by H2O2 and O2 (which two materials can be considered a redox buffer as claimed as the materials required for the redox buffer would be present In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Furthermore, as to adjustment of the pH to adjust potential such that the redox buffer pair act to adjust redox potential of the plating solution as claimed to the desired range to give UPD or OPD, for example, as claimed, Hu article notes that features such as concentration of HAuCl4 and H2O2 and plating time can be expected to be used to adjust thickness, such as increasing plating time giving increasing thickness (page 2925), indicating that the thickness can be desired to be controlled. Panda article further discusses how reduction of HAuCl4 can be provided using H2O2 in aqueous solution in both alkaline and acidic conditions using addition of acid or alkaline material (HCl or NaOH, respectively) to adjust the pH (abstract, page 1911), where it was also indicated that changing the pH adjusted the resulting reduction, giving smaller particles for lower pH (page 1913), and where it is indicated that depending on the pH differing redox potential would occur, with standard potential of +0.307 V that would occur when under acid conditions (since provided for all conditions), and alkaline conditions can give +1.148 V (note page 1914), giving the expectation of varying the potential based on the pH as varied between specific acidic or alkaline conditions, and describes similar 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu article to use the plating process for the gold with hydrogen peroxide to further adjust pH of the plating solution to adjust the redox potential such as a to a value to give UPD of metal monolayer thickness, for example, onto a substrate such as a metal core based on the specific substrate used to provide a desirable monolayer deposit of the gold for a core as suggested by Panda article and APA, since Hu article indicates how gold can be deposited using a plating solution with gold precursor and H2O2 using a redox reaction, and Panda article would indicate that when providing gold reduction using the same gold precursor in solution with H2O2 using a redox reaction, the pH can be adjusted and indicates that different pH will give different redox potentials that can be used for deposition,  and Hu article and Panda article would show the presence of both H2O2 
Claim 2: As to pH adjustment in the presence of depositing metal precursor, and where the adjustment results in deposition of metal, Panda article describes adjusting pH of a solution that already contains HAuCl4 (precursor), and then adding H2O2 resulting in reduction of the gold (page 1912).  The resulting adjustment would result in deposition of metal onto the substrate when the substrate immersed in the solution as with all the materials as taught page Hu article (page 2924), since as discussed for claim 1 above, the adjustment of potential would be to give the monolayer deposition, for example.  Furthermore, as to immediate deposition, with the H2O2 and substrate already present, for example, when adjustment occurs, as discussed by In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), Selection of any order of mixing ingredients is prima facie obvious.
Claim 3: As to the pH adjustment followed by addition of depositing metal precursor, all the materials would need to be provided for the deposition, including the metal precursor, H2O2 and pH adjuster (since pH to be adjusted as discussed for claim In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), Selection of any order of mixing ingredients is prima facie obvious.  As to the deposition of metal controlled by concentration of depositing metal precursor, Hu article would indicate that that concentration of the HAuCl4 (metal precursor) would be expected to affect structural properties and thickness (page 2925), and thus affect the deposition of the metal, and furthermore the same materials would be provided as claimed and therefore, the same controlling by concentration expected.
Claim 4: As to pH adjustment (adjusting the potential) carried out before the substrate immersed in plating solution,  Panda article describes adjusting pH of a solution that already contains HAuCl4 (precursor), and then adding H2O2 resulting in reduction of the gold (page 1912).  Hu article describes immersing the substrate in the solution with the H2O2 and HAuCl4 present(page 2924), and thus would suggest adjustment of the potential before the substrate immersed with the process of adjusting described by Panda article.
Claim 5: Hu article describes immersing the substrate in the solution with the H2O2 and HAuCl4 present (page 2924), and thus would suggest adding the deposition metal precursor (which would be understood to occur to give the initial solution of the materials) before the substrate immersed in the plating solution.  
Claim 6: Hu article describes providing an aqueous plating solution (page 2924).
Claims 7, 8: Hu article and Panda article would suggest H2O2/O2 redox pair as discussed for claim 1 above.
Claim 9: Hu article, for example, describes using HAuCl4 giving a depositing precursor in the plating solution  of AuCl4- (page 2924).

Claim 12: As to repeating the deposition, APA notes that a second UPD layer is known to be deposited (specification, page 1).  This would suggest that it can be desired and suggested to repeat the process to provide a second UPD layer.  Also note that as discussed in MPEP 2144.04(IV)(B) as  discussed by In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and here repeating the process would simply be duplication of the process with the expectation of same such layer being provided with deposit of multilayer of the same metal.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hu article in view of Panda article and APA as applied to claims 1-10 and 12 above, and further in view of Loiseleur (US 3105772).
Claim 11: Hu article describes that the gold can deposit over AuNPs (gold nanoparticles) (abstract), and thus would suggest that a gold substrate can be used, and the combination of references would suggest applying a monolayer as discussed for claim 1 above.  As to similarly using the process to deposit platinum or palladium monolayers on a gold substrate, for example, Loiseleur describes plating with a metallizing bath with a reducing agent, where the reducing agent can be hydrogen peroxide and the metal can be gold, palladium or platinum which is reduced from a precursor salt (column 1, lines 10-20, column 2, lines 15-60).  Therefore it would have been obvious to one of ordinary skill in in the art before the effective filing date of the claimed invention to modify Hu article in view of Panda article and APA to further .

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hu article in view of Panda article and APA as applied to claims 1-8, 10 and 12 above, and further in view of Loiseleur (US 3105772) and WO 2013/186740 (hereinafter ‘740).
Claim 11: As to similarly using the process to deposit palladium using PdCl42- (as the species elected) as well as gold, for example, Loiseleur describes plating with a metallizing bath with a reducing agent, where the reducing agent can be hydrogen peroxide and the metal can be gold, palladium or platinum which is reduced from a precursor salt (column 1, lines 10-20, column 2, lines 15-60).  Therefore it would have been obvious to one of ordinary skill in in the art before the effective filing date of the claimed invention to modify Hu article in view of Panda article and APA to further expect similar results with adjusted potential to work in a similar fashion using H2O2 with palladium using a palladium salt as well as gold as suggested by Loiseleur since Hu article and Panda article describe reducing gold using H2O2 and Loiseleur would indicate H2O2 can similarly be used to reduce palladium, and as both are noble metals that are reduced by H2O2 a similar effect by redox and potential to allow deposition is understood to occur.
2- for reaction. Therefore it would have been obvious to one of ordinary skill in in the art before the effective filing date of the claimed invention to modify Hu article in view of Panda article, APA and Loiseleur to further expect similar results using K2[PdCl4] giving PdCl42-  as the palladium salt material as suggested by ‘740 since Hu article indicates how gold salt would be provided, and ‘740 would indicate how palladium salts for reduction equating to that claimed are conventionally provided.

Response to Arguments
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Hu article is coating gold on glass, with first surface modification of the glass with APTMS, then adsorption of gold nanoparticles on the glass, which gold nanoparticles act as the preferential nucleation or catalytic sites for the gold reduction, where the electroless reduction is carried out using H2O2, but the thickness is approximately 45 nm, thicker than what is claimed, and the present method does not involve surface modification or nanoparticle adsorption, and in Hu article the pH value of the solution changes spontaneously as the reaction progresses, as opposed to the present invention controlling potential using pH  Further, it is argued that although the thickness change over time, in Hu article the method would never give what is claimed, because an adsorbed layer on nanoparticles is used as a starting point 
The Examiner has reviewed these arguments, however, the rejection is maintained.   While Hu article deposits plating on gold nanoparticles that are provided on an adhesion layer on a glass surface, from the described preferential deposition on the gold nanoparticles, this indicates how the plating would deposit on metal in the form of gold, for example. The rejection additionally uses the admitted state of the prior art (APA) as to the further suggestion and desire to provide the plating onto a metal core material for core shell structures, where from the description in Hu article the core could be gold, for example, or other metal as a nucleating site.  As to the thickness not being able to be as claimed, while Hu article is coating on the layer of gold nanoparticles, since there is a build up of coating over time, the suggestion when combined with the other references is that the desired thickness can be in the claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718